*181OPINION.
Trammell:
As the result of the stipulation entered into, the only question for 1919 is whether the petitioner is entitled to have its profits taxes assessed under the provisions of section 328 of the Revenue Act of 1918. All other alleged errors were waived. The net income and invested capital for both 1919 and 1921 were stipulated.
From the evidence introduced we find no abnormalities of income or capital which would warrant the assessment of the taxes under the provisions of section 328. The taxes should, therefore, be assessed in accordance with the foregoing findings of fact.

Judgment will be entered on 15 days’ notice, under Rule 50.